Citation Nr: 0009024	
Decision Date: 04/04/00    Archive Date: 04/11/00

DOCKET NO.  98-00 679A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for bleeding gums as 
secondary to exposure to ionizing radiation. 

2.  Entitlement to service connection for hypertension as 
secondary to exposure to ionizing radiation.

3.  Entitlement to service connection for diabetes mellitus 
as secondary to exposure to ionizing radiation. 

4.  Entitlement to service connection for a disability 
manifested by lung and chest pain as secondary to exposure to 
ionizing radiation.  

5.  Entitlement to service connection for an esophageal ulcer 
as secondary to exposure to ionizing radiation.  

6.  Entitlement to service connection for a right shoulder 
disorder.  


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1943 to 
January 1947 and from May 1951 to August 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

In February 2000, the veteran testified at a videoconference 
at the RO in Chicago, Illinois before the undersigned Board 
member.  During the hearing, the veteran claimed that his 
children were entitled to disability benefits because of his 
in-service exposure to ionizing radiation.  The veteran also 
raised the issue of entitlement to service connection for 
hypothyroidism as secondary to exposure to ionizing 
radiation.  As neither of these issues have been developed or 
certified for appellate review, they are referred to the RO 
for appropriate action. 


FINDINGS OF FACT

1.  The claims of entitlement to service connection for 
bleeding gums, hypertension, diabetes mellitus, a disability 
manifested by lung and chest pain and an esophageal ulcer as 
secondary to exposure to radiation are not supported by 
cognizable evidence demonstrating that the claims are 
plausible or capable of substantiation.

2.  The claim of entitlement to service connection for a 
right shoulder disorder is not supported by cognizable 
evidence that the claim is plausible or capable of 
substantiation. 

CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for 
bleeding gums, hypertension, diabetes mellitus, a disability 
manifested by lung and chest pain and an esophageal ulcer as 
secondary to exposure to radiation are not well grounded.  38 
U.S.C.A. § 5107 (West 1991).

2.  The claim of entitlement to service connection for a 
right shoulder disorder is not well grounded.  38 U.S.C.A. 
§ 5107.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service records reflect that the veteran was a volunteer 
participant during Operation Crossroads in 1946.   

A November 1946 separation examination report reflects that 
the veteran's blood pressure was 138/90 after three minutes 
of exercise.  During an examination for the United States 
Navy in April 1951, all of the veteran's systems were found 
to have been normal.  On an April 1951 Report of Medical 
History, the veteran indicated that he had a prior history of 
shortness of breath, pain or pressure in the chest and 
palpation or a pounding heart.  In the summary of history 
section of the examination report, it was noted that the 
veteran had shortness of breath, palpation of the heart and 
pain in the chest associated with marked exercise which were 
not considered disabling.  In May 1951, an assessment of 
gingivitis was entered.  At an August 1952 examination for 
separation from service, all of the veteran's systems were 
normal. 

Numerous private and VA medical reports, dating from 1966 to 
1996, are of record.  In December 1966, an examination of the 
upper gastrointestinal tract showed a spastic irritable 
duodenal bulb.  Otherwise, the examination was unremarkable.  
Emphysematous lungs were found on examination in July 1974.  
In the mid to late 1980's a diagnosis of elevated blood 
pressure readings was recorded.  During a private 
hospitalization from September to October 1984, the veteran 
related that he was a diabetic.  These reports also showed 
that the veteran complained of having chest pain.  However, 
numerous X-rays of the chest were normal and revealed no 
evidence of any active disease.  A medical report, dated in 
November 1996, reflects that the veteran reported being one 
of the human subjects at a bomb test in 1946 off of the 
Hawaiian islands.  It was noted that the veteran had had 
problems with hypertension, and that he was undergoing stress 
because of a lawsuit with his former spouse. 

A review of a December 1996 VA dental examination report 
reflects that the veteran reported having participated in an 
atomic bomb blast test at the age of twenty.  He related that 
during his twenties, he lost all of his teeth, and prior to 
that, he had bleeding gums.  The veteran could not recall any 
event which would have caused him to lose his teeth.  The 
examiner reported that the veteran was edentulous and had a 
small ulceration on the right soft palate, which was most 
likely the result of trauma 

During a VA diabetes examination conducted in December 1996, 
the veteran reported that he had been on medication for 
diabetes mellitus from 1964 until 1976, but that he did not 
currently have any problems with blood sugars.  A diagnosis 
of a history of treatment for diabetes from 1964 to 1976 was 
entered.    

A VA hypertension examination was conducted in December 1996.  
The veteran indicated that in 1964, he began to take blood 
pressure medications.  The examiner noted that the veteran 
had been under much stress stemming from family matters.  A 
diagnosis of hypertension was entered. 

A December 1996 VA orthopedic examination report reflects 
that the veteran reported having injured his right shoulder 
while playing ball during service.  He related that after 
service from 1955 to 1986, he was employed on an assembly 
line and functioned well.  The veteran indicated that his 
right shoulder sometimes felt sore during the day.  A 
diagnosis of degenerative changes of the right shoulder was 
entered.   

During a December 1996 VA stomach examination the veteran 
reported that in 1966, he was told that he had some 
esophageal ulcers.  He related that since that time, the 
ulcers had healed and that he did not have any further 
gastrointestinal problems.  A diagnoses of a history of an 
esophageal ulcer in 1966 was entered.  

During a December 1996 VA respiratory examination the veteran 
related that he had quit smoking a few years previously.  
Since then, he reported that he had a little bit of a cough 
everyday and sometimes some white sputum.  He indicated that 
when he was taken off his medicine for his diabetes, he began 
to drink heavily and smoke.  The veteran related that if he 
carried the laundry up or down the steps, he would get a 
little short of air.  A diagnosis of essentially normal 
pulmonary examination was entered by the examiner.  

In a statement from the veteran to the RO, received in 
September 1997, the veteran attached a photograph of himself 
taken during service and one of himself and his son. 

During an October 1997 hearing at the RO in Chicago, 
Illinois, the veteran testified that he had bleeding gums, 
hypertension, lung and chest pains, diabetes mellitus and 
esophageal ulcers because of exposure to ionizing radiation.  
He related that he was not currently seeking any treatment 
for the disabilities at issue, and that no one had recently 
told him that he had diabetes.  The veteran indicated that he 
was given Valium by his physician for his hypertension and 
that he took blood pressure medication.  The veteran 
indicated that he did not have currently have an esophageal 
ulcer and that he was not taking any medication for such 
condition.  

In a February 1998 statement to the RO, the veteran related 
that he suffered from dizzy spells, diabetes, thyroid 
problems, decayed teeth and bleeding gums as a result of 
witnessing a nuclear bomb test during service.  On the back 
of the letter to the RO, the veteran submitted a photocopy of 
his service medical records indicating that he had 
volunteered for Operations Crossroads in May 1946.  

An April 1999 letter written by the veteran is of record.  In 
the article, the veteran maintains that he had volunteered 
for Operation Crossroads at Bikini Atoll in the Marshall 
Islands for the first atomic bomb tests.  As a result of such 
service, the veteran indicated that he had lost all of his 
teeth and had developed bleeding gums, hypertension, lung and 
chest pain, diabetes mellitus and esophageal ulcers.  

In December 1999, the veteran was provided names of several 
reference materials to assist him with his inquiry on 
Operation Crossroads from the United States Navy, Naval 
Historical Center.  

During a February 2000 teleconference hearing at the RO in 
Chicago, Illinois, the veteran testified that he had bleeding 
gums, hypertension, chest pain, diabetes and an esophageal 
ulcer because of exposure to ionizing radiation.  The veteran 
related that he had served in Operations Crossroads and that 
he was assigned to a ship which was exposed to atomic blasts.  
He maintains that after he was exposed to radiation, he 
became dizzy and developed a skin rash.  The veteran 
testified that he was first placed on anti-hypertensive 
medication in the late 1950's or early 1960's.  The veteran 
testified that no physician had attributed any of the 
disabilities at issue to exposure to radiation during 
service.  With regards to his right shoulder, the veteran 
reported that he had injured his right shoulder while playing 
softball in 1945, and that he first sought post-service 
treatment in the mid-1960's. 


II.  Analysis

The veteran is seeking service connection for bleeding gums, 
hypertension, diabetes mellitus, lung and chest pain and an 
esophageal ulcer as secondary to exposure to radiation.  He 
is also seeking service connection for a right shoulder 
disorder, due to a softball injury during service in 1945.

With respect to all of the veteran's claims, the legal 
question to be answered initially is whether the veteran has 
presented evidence of well-grounded claims; that is, claims 
that are plausible.  If he has not presented well-grounded 
claims, his appeal must fail and there is no duty to assist 
him further in the development of these claims. 38 U.S.C.A. § 
5107(a).  As will be explained below, the Board finds that 
the claims are not well grounded.

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  However, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded: (1) There 
must be competent evidence of a current disability, usually 
shown by medical diagnosis; (2) There must be evidence of 
incurrence or aggravation of a disease or injury in service. 
This element may be shown by lay or medical evidence; and (3) 
There must be competent evidence of a nexus between the 
inservice injury or disease and the current disability. Such 
a nexus must be shown by medical evidence.  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied sub nom.  
Epps v. West, 118 S. Ct. 2348 (1998); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition. Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims lay 
observation is competent.

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

For claims based on chronic effects of exposure to radiation, 
service connection may be established by presumption for 
certain cancers and diseases specified by statute, if they 
become manifest in a radiation-exposed veteran any time after 
discharge from service.  See 38 U.S.C.A. § 1112(c) (West 
1991); 38 C.F.R. §§ 3.309(d), 3.311(b)(2) (1999).  If a claim 
is based on a disease other than one of those specified by 
statute and regulation, the VA shall consider the claim under 
38 C.F.R. § 3.311, provided that the veteran has presented 
competent scientific or medical evidence that the claimed 
condition is a radiogenic disease. See 38 C.F.R. § 
3.311(b)(4).  A presumption of service connection is 
rebuttable by affirmative evidence to the contrary. See 38 
U.S.C.A. § 1113 (West 1991); 38 C.F.R. § 3.307(d) (1999).

With respect to the claims based on radiation exposure, the 
veteran essentially contends that he developed bleeding gums, 
hypertension, diabetes mellitus, a disability manifested by 
lung and chest pain and an esophageal ulcer as a result of 
being exposed to ionizing radiation during his service during 
Operation Crossroads.  The United States Court of Appeals for 
the Federal Circuit has held that the Veterans Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984) does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F. 3d 1039 (Fed.Cir. 1994). Therefore, 
the Board will consider the veteran's claim on both 
presumptive and direct bases.  However, where the issue 
involves medical causation, competent medical evidence that a 
claim is plausible or possible is still required to set forth 
a well-grounded claim.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).

The veteran contends that he was exposed to radiation during 
his service in Operation Crossroads.  Initially, the Board 
points out that regardless whether the veteran was exposed to 
radiation in service as he contends, none of the claimed 
disabilities at issue are listed among the enumerated 
radiogenic diseases that are entitled to presumptive service 
connection for radiation- exposed veterans.  See 38 C.F.R. §§ 
3.309(d), 3.311(b).  Moreover, he has not presented any 
competent scientific or medical evidence that any of the 
claimed disorders are otherwise related to radiation 
exposure. 38 C.F.R. § 3.311(b)(4).

The veteran's service medical records show that in April 
1951, he complained of lung and chest pain, which were 
considered to have been non-disabling, and in May 1951, an 
assessment of gingivitis was recorded.  The remainder of the 
service records are negative for any further complaints with 
respect to bleeding gums, lung and chest pain or for any of 
the other claimed disorders on appeal.  As detailed above, 
the first evidence of treatment for any of the veteran's 
claimed disorders is many years following service separation 
in 1966, when the veteran was found to have had a spastic 
irritable duodenal bulb.  There is, however, no competent 
medical evidence attributing any of the claimed disorders to 
service, including as related to radiation exposure.

The Board has thoroughly reviewed the evidence of record.  
The Board, however, finds that the veteran has not presented 
evidence of well grounded claims of entitlement to service 
connection for bleeding gums, hypertension, diabetes 
mellitus, a disability manifested by lung and chest pain or 
an esophageal ulcer as secondary to exposure to radiation.  
As noted earlier, none of the aforementioned disorders are 
statutorily entitled to presumptive service connection for 
radiation-exposed veterans, and the veteran has presented no 
evidence that such claimed disorders are radiogenic diseases.  
See 38 C.F.R. §§ 3.309(d), 3.311(b).  Moreover, while the 
veteran has presented evidence that he currently has 
hypertension, degenerative changes of the right shoulder and 
a small ulceration on the right soft palate during a December 
1996 VA examination, that same report was devoid of any 
current diagnoses of diabetes mellitus, an esophageal ulcer 
or a disability manifested by lung or chest pain.  A 
pulmonary examination was normal.  Therefore, in the absence 
of proof of any present disability, there can be no valid 
claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

More significantly, there is no competent scientific or 
medical evidence that the veteran had any of his claimed 
disorders, if demonstrated, until many years after service, 
and there is no evidence that the appellant manifested 
hypertension, diabetes mellitus or a peptic ulcer to a degree 
of 10 percent or more within a year of discharge from 
service.  See 38 C.F.R. § 3.303. 3.307, 3.309 (1999).  
Finally, there is no evidence that establishes a nexus, or 
link, between any claimed disorder and the veteran's military 
service.  While the Board observes that the veteran was noted 
to have had a small ulceration on the right soft palate of a 
traumatic origin during a December 1996 VA examination, there 
is no indication that the incident was of service origin.  
Despite the veteran's contentions that he currently has the 
claimed disorders due to his time in service, including 
exposure to radiation, he has no medical expertise to offer a 
competent opinion.  Thus, his statements and February 2000 
hearing testimony are insufficient to establish the presence 
of such disorders or to relate them to an incident of his 
military service.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-495 (1992) (laypersons are not competent to render 
medical opinions).

A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992). Since the appellant 
has submitted no medical opinion or other competent 
scientific evidence to show that any of the disabilities at 
issue are in anyway related to his period of service, the 
Board finds that he has not met the initial burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claims are well grounded.  
38 U.S.C.A. § 5107.  Hence, the benefits sought on appeal are 
denied.

As the foregoing explains the need for competent evidence of 
current disabilities which are linked by competent evidence 
to service, the Board views its discussion above sufficient 
to inform the veteran of the elements necessary to complete 
his application for service connection for the claimed 
disabilities on appeal.  Robinette v. Brown, 8 Vet. App. 69, 
79 (1995).


ORDER

In the absence of evidence of well grounded claims, service 
connection for bleeding gums, hypertension, diabetes 
mellitus, a disability manifested by lung and chest pain and 
an esophageal ulcer is denied.

In the absence of evidence of a well grounded claim, service 
connection for a right shoulder disorder is denied. 



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

